DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
The Amendment – After Non-Final Rejection filed on May 31, 2022 has been entered and made of record.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 54, 55, 59-61, 66, 68-70 and 75-79 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pesach et al. (U.S. Pub. No. 2017/0007377).
Re claim 54: Pesach et al. disclose a dental measurement collection method (i.e., “method for measuring regions of a tooth in a mouth”, Abstract) comprising:
receiving optical measurement data of at least a portion of a subject’s mouth (i.e., “modeling of the visible tooth portion is by processing images collected by the imager and/or by scanning the visible tooth portion with the stylus”, Paragraph [0132]);
contacting a portion of a measuring device (i.e., “Subgingival Margin Probe (SGMP)”, Paragraph [0124]) to portions of the subject’s mouth for collecting position measurement data (i.e., “a stylus is put into position in contact with a point on a subgingival (or non-visible) tooth surface”, Paragraph [0137]);
aligning the optical measurement data and the position measurement data (i.e., “In some embodiments images are aligned to provide 3D modeling, for example, to combine multiple stylus measurements with their associated images”, Paragraph [0276]); and
combining the optical measurement data and the position measurement data to generate a 3-Dimensional (3D) model (i.e., “combine multiple stylus measurements with their associated images, the images are aligned (in some embodiments creating a 3D model)”, Paragraph [0276]);
wherein said receiving and said collecting are performed by two devices that are not attached to each other (See for example, “Optionally, in some embodiments, the main body does not include an imager/cameras, and the imager (e.g., cameras) are located on an external unit or units. In some embodiments an imager external unit or units are affixed to the patient's teeth and/or jaw and/or are hand held by a user. FIG. 20 is a schematic diagram of an embodiment where the stylus and imager are separate parts: A stylus 2018 is attached to a main body 2020. In some embodiments, main body 2020 is elongated as illustrated by a break 2049. An imager 2030 which includes a window 2058 is not attached to stylus 2019 or main body 2020”, Paragraph [0184]).

Re claim 55: Pesach et al. disclose wherein the optical measurement data and the position measurement data are associated with portions of a patient’s mouth which do not completely overlap (i.e., “In some embodiments images of visible tooth portion/s are combined with subgingival measurements to create a model of subgingival and supragingival surface topography of the tooth”, Paragraph [0272]).

Re claim 59: Pesach et al. disclose wherein: the measuring device comprises an elongate stylus including a tip (i.e., “SGMP 216 includes a stylus 218 (or other elongate measurement element)”, Paragraph [0124]), and
the position measurement data comprises position measurement data for subgingival locations in the subject’s mouth (i.e., “SGMP 216 is illustrated in position for measuring subgingival tooth portions where a stylus tip 222 at a distal end of stylus 218 has been inserted between gingiva 202 and prepared tooth 204”, Paragraph [0124]).

Re claim 60: Pesach et al. disclose wherein: the measuring device comprises:
a first tracker (i.e., “stylus markings 234”, Paragraph [0201]); and
an elongate stylus including a tip (i.e., “stylus body 218 and accordingly the location of stylus tip 222”, Paragraph [0201]);
the method further comprises:
affixing a second tracker to a portion of the subject’s mouth (i.e., “tooth marker/s”, Paragraph [0205]); and
calibrating a position of the tip with respect to the first tracker of the measuring device (i.e., “SGMP stylus tip self-calibration is by imaging the stylus tip and stylus marking/s together and estimating the stylus tip 3D location in relation to the stylus body and stylus marking/s from the collected images”, Paragraph [0204]);
the optical measurement data is collected by an intraoral scanner (IOS) and the optical measurement data corresponds to a 3D model of a surface of the at least a portion of the subject’s mouth (i.e., “the imager includes two cameras 230 and 232 which provide images of the same 3D feature from which depth information is extracted. In some embodiments the images are matched (possibly at a later time) to a model of the tooth, so that the relative position of the stylus tip and the tooth can be ascertained therefrom”, Paragraph [0125]; and Paragraph [0130]); and
the contacting comprises contacting the tip of the elongate stylus to subgingival portions of at least one tooth (i.e., “SGMP 216 is illustrated in position for measuring subgingival tooth portions where a stylus tip 222 at a distal end of stylus 218 has been inserted between gingiva 202 and prepared tooth 204”, Paragraph [0124]) and measuring a position of the measuring device with respect to the second tracker (i.e., “The SGMP imager or main body location with respect to the tooth coordinates system is estimated from images of tooth (or tooth marker/s). The stylus tip 3D location relative to SGMP main body is then estimated”, Paragraph [0205]).

Re claim 61: Pesach et al. disclose affixing the second tracker to a subject’s tooth or teeth (i.e., “The SGMP imager or main body location with respect to the tooth coordinates system is estimated from images of tooth (or tooth marker/s). The stylus tip 3D location relative to SGMP main body is then estimated”, Paragraph [0205]).

Re claim 66: Pesach et al. disclose a dental measurement collection system (i.e., “device for measuring subgingival tooth portions”, Paragraph [0124]) for collecting dental measurements comprising:
a measurement device (i.e., “Subgingival Margin Probe (SGMP)”, Paragraph [0124]) comprising:
an elongate element sized and shaped to be inserted between a tooth and surrounding gingiva (i.e., “stylus 218 … SGMP 216 is illustrated in position for measuring subgingival tooth portions where a stylus tip 222 at a distal end of stylus 218 has been inserted between gingiva 202 and prepared tooth 204”, Paragraph [0124]); and
a first tracker mounted on or at least partially recessed within the measurement device (i.e., “stylus marking/s 234”, Paragraph [0130]; and “stylus markings are contrast color markings on the stylus. In some embodiments stylus marking/s can be mirror/s. In some embodiments stylus marking/s can be high contrast markers e.g. retroreflector, specular sphere, planar mirror, spherical shaped mirror”, Paragraph [0202]);
a second tracker (i.e., “tooth marker/s”, Paragraph [0205]); and
an intraoral scanner (IOS) (i.e., “main body 220 optionally houses an imager and the imager optionally includes cameras 230 and 232”, Paragraph [0124]);
wherein said measuring device and said intraoral scanner (IOS) are not attached to each other (See for example, “Optionally, in some embodiments, the main body does not include an imager/cameras, and the imager (e.g., cameras) are located on an external unit or units. In some embodiments an imager external unit or units are affixed to the patient's teeth and/or jaw and/or are hand held by a user. FIG. 20 is a schematic diagram of an embodiment where the stylus and imager are separate parts: A stylus 2018 is attached to a main body 2020. In some embodiments, main body 2020 is elongated as illustrated by a break 2049. An imager 2030 which includes a window 2058 is not attached to stylus 2019 or main body 2020”, Paragraph [0184]).

Re claim 68: Pesach et al. disclose a processor configured to cause the system to (See for example, “raw images and/or sensor measurements are collected and sent to a processor which then generates a model and/or extends a model and/or combines two models”, Paragraph [0134]):
align optical measurement data from the IOS and position measurement data from the measurement device (i.e., “In some embodiments images are aligned to provide 3D modeling, for example, to combine multiple stylus measurements with their associated images”, Paragraph [0276]);
combine the optical measurement data and the position measurement data (i.e., “combine multiple stylus measurements with their associated images, the images are aligned (in some embodiments creating a 3D model)”, Paragraph [0276]); and
generate a 3-Dimensional (3D) model using the combined optical measurement data and position measurement data (i.e., “combine multiple stylus measurements with their associated images, the images are aligned (in some embodiments creating a 3D model)”, Paragraph [0276]).

Re claim 69: Pesach et al. disclose wherein a Field-Of-View (FOV) of the IOS includes at least the first tracker (i.e., “In some embodiments cameras 230 and 232 optically track stylus 218 by taking images of stylus 218, including markings 234 along its body”, Paragraph [0201]).

Re claim 70: Pesach et al. disclose wherein: at least one of the first tracker and the second tracker includes an electromagnet (See for example, Paragraph [0222]); and
at least one of the first tracker and the second tracker includes an electromagnetic position sensor (i.e., “one or more magnetic sensor”, Paragraph [0222]) configured to sense a position of the electromagnet (i.e., Paragraph [0222]).

Re claim 75: Pesach et al. disclose wherein said collecting position measurement data comprises measuring a position of the measuring device with respect to a tracker affixed to a portion of the subject’s mouth (i.e., “The SGMP imager or main body location with respect to the tooth coordinates system is estimated from images of tooth (or tooth marker/s). The stylus tip 3D location relative to SGMP main body is then estimated”, Paragraph [0205]).

Re claim 76: Pesach et al. disclose wherein the method further comprises affixing said tracker to a portion of the subject’s mouth (i.e., “tooth marker/s”, Paragraph [0205]).

Re claim 77: Pesach et al. disclose wherein said tracker includes an electromagnet an electromagnetic position sensor (i.e., “one or more magnetic sensor”, Paragraph [0222]) configured to sense a position of the electromagnet (i.e., Paragraph [0222]).

Re claim 78: Pesach et al. disclose wherein the optical measurement data is collected by an intraoral scanner (IOS) and the optical measurement data corresponds to a 3D model of a surface of the at least a portion of the subject’s mouth (i.e., “the imager includes two cameras 230 and 232 which provide images of the same 3D feature from which depth information is extracted. In some embodiments the images are matched (possibly at a later time) to a model of the tooth, so that the relative position of the stylus tip and the tooth can be ascertained therefrom”, Paragraph [0125]; and Paragraph [0130]).

Re claim 79: Pesach et al. disclose wherein at least one of the first tracker and the second tracker includes an electromagnet (See for example, Paragraph [0222]) and at least one of the first tracker and the second tracker includes an electromagnetic position sensor (i.e., “one or more magnetic sensor”, Paragraph [0222]) configured to sense a position of the electromagnet (i.e., Paragraph [0222]).

Allowable Subject Matter
Claim 80 is allowed.
Claims 56-58, 62-65, 67 and 71 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Drawings
With respect to the drawings, Applicant has amended Figures 12, 15A, 15B and 24, and the specification in order to correct for minor informalities.  Therefore, the objections have been withdrawn.

Claim Rejections - 35 USC § 102
With respect to claims 54, 55, 59-61, 66, 68-70 and 72-74, Applicant’s arguments (Remarks dated May 31, 2022, pages 12-14) have been fully considered, but they are not persuasive.  With respect to claim 54, Applicant respectfully submits that Pesach et al. does not disclose, teach or suggest both such devices not attached to each other (Remarks dated May 31, 2022, page 14 lines 3-4).  Examiner respectfully disagrees.
With respect to claim 54, and as discussed above, Pesach et al. disclose at least receiving optical measurement data (i.e., images collected by an imager, Paragraph [0132]) and collecting position measurement data (i.e., contacted points on subgingival (or non-visible) tooth surfaces by SGMP, Paragraphs [0124] and [0137]) are performed by two devices (See for example, FIG. 20, “imager 2030” and “stylus 2018 is attached to a main body 2020”, Paragraph [0184]) that are not attached to each other (See also, “An imager 2030 which includes a window 2058 is not attached to stylus 2019 or main body 2020”, Paragraph [0184]).  Therefore, the rejection is maintained.

With respect to claims 55, 59-61, 66, 68-70 and 72-74, Applicant’s arguments (Remarks dated May 31, 2022, page 14) are no different from those previously presented with respect to claim 54, and already addressed above.  Therefore, the rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M TORRES whose telephone number is (571)270-1356. The examiner can normally be reached Monday thru Friday; 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE M TORRES/Examiner, Art Unit 2664                                                                                                                                                                                                        
/NAY A MAUNG/Supervisory Patent Examiner, Art Unit 2664                                                                                                                                                                                                        


7/19/2022